                Case 2:19-cv-02719-JJT Document 23 Filed 06/18/19 Page 1 of 3




 1   RANDAZZA LEGAL GROUP, PLLC
     Marc J. Randazza, AZ Bar No. 027861
 2   2764 Lake Sahara Drive, Suite 109
 3   Las Vegas, Nevada 89117
     Tel: 702-420-2001
 4   ecf@randazza.com
 5   Attorney for Defendant
     Amy Frank
 6
                                UNITED STATES DISTRICT COURT
 7
                                    DISTRICT OF ARIZONA
 8                                   PHOENIX DIVISION
 9
     Richard C. Carrier, Ph.D.,               Case No.: 2:19-CV-02719-JJT
10      an individual,
                                              MOTION TO DISMISS PURSUANT TO
11
                   Plaintiff,                 FED. R. CIV. P. 12(b)(1) and 12(h)(3)
12
           v.                                 ORAL ARGUMENT REQUESTED
13
     Amy Elizabeth Frank,
14
       an individual,
15
                   Defendant.
16

17        Pursuant to Fed. R. Civ. P. 12(b)(1) and 12(h)(3), Defendant Amy

18   Elizabeth Frank moves to dismiss this matter for lack of subject matter

19   jurisdiction. Carrier’s recent filing shows his claim fails to meet the amount

20   in controversy requirement under 28 U.S.C. § 1332(a). In support, Defendant

21

22

23
24
25
                                             -1-
26
                                       Motion to Dismiss
                                       2:19-CV-02719-JJT
27
             Case 2:19-cv-02719-JJT Document 23 Filed 06/18/19 Page 2 of 3




 1   refers to the accompanying memorandum of points and authorities and
 2   exhibits, filed herewith.
 3         WHEREFORE Defendant respectfully requests this matter be dismissed
 4   for lack of subject matter jurisdiction.
 5

 6   Dated this 18th day of June 2019.

 7
                                          Respectfully Submitted,
 8
                                          RANDAZZA LEGAL GROUP, PLLC
 9                                        /s/Marc J. Randazza
10                                        Marc J. Randazza, AZ Bar No. 027861
                                          2764 Lake Sahara Drive, Suite 109
11                                        Las Vegas, Nevada 89117
                                          ecf@randazza.com
12
                                          Attorney for Defendant
13                                        Amy Elizabeth Frank
14

15

16

17
18

19

20
21

22

23
24
25
                                            -2-
26
                                      Motion to Dismiss
                                      2:19-CV-02719-JJT
27
            Case 2:19-cv-02719-JJT Document 23 Filed 06/18/19 Page 3 of 3




 1                                                      Case No. 2:19-cv-02719-JJT

 2                            CERTIFICATE OF SERVICE

 3        I HEREBY CERTIFY that on June 18, 2019, I electronically filed the

 4   foregoing document with the Clerk of the Court using CM/ECF. I further

 5   certify that a true and correct copy of the foregoing document is being

 6   served via transmission of Notices of Electronic Filing generated by CM/ECF.

 7                                      Respectfully Submitted,
 8
                                        /s/Tennyson J. Fauver
 9                                      Employee,
                                        Randazza Legal Group, PLLC
10

11

12

13

14

15

16

17
18

19

20
21

22

23
24
25
                                          -3-
26
                                    Motion to Dismiss
                                    2:19-CV-02719-JJT
27
